DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-9 and 12-15 have been amended. Claims 16-23 are new. Claims 1-23 are pending.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/16/2020.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as an apparatus (claims 1-8 and 15), a machine (claims 9-13) and a process (claim 14).  Accordingly, claims 1-15 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 9, 14, and 15 includes limitations that recite at least one abstract idea.

Claim 1:
A sample inspection plan management that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, comprising a processor and a non-transitory and tangible memory,
Wherein the processor performs, by referring to the memory:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,
wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  It’s merely managing the acquiring of the sample.
Accordingly, the claim recites at least one abstract idea.



Claim 9:
A sample inspection plan management manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital,
including
acquiring a sample inspection plan created by a doctor via a system of the hospital,
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,
wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  It’s merely managing the acquiring of the sample.
Accordingly, the claim recites at least one abstract idea.
Claim 14:
A sample inspection plan management method of managing a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, the method comprising:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,
wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  It’s merely managing the acquiring of the sample.
Accordingly, the claim recites at least one abstract idea.

Claim 15:
Managing a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, comprising:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,
wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  It’s merely managing the acquiring of the sample.
Accordingly, the claim recites at least one abstract idea.

	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A sample inspection plan management device that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, the device comprising a processor and a non-transitory and tangible memory,
wherein the processor performs, by referring to the memory:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,

wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.

Claim 9:
A sample inspection plan management system comprising a server device connected to communicate with a network,
wherein the server device is a sample inspection plan management device that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, and
the server device includes a processor and a non-transitory and tangible memory, wherein the processor performs, by referring to the memory:
acquiring a sample inspection plan created by a doctor via a system of the hospitals;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,

wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.
Claim 14:
A sample inspection plan management method of managing a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, the method comprising a processor and a non-transitory and tangible memory, wherein the processor is configured to perform the steps of:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and 
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,
wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.

Claim 15:
A non-transitory computer readable recording medium causing a computer comprising a processor to realize a sample inspection plan management in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital in a case where a command stored in the recording medium is read by the computer, the processor performs the steps of:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, wherein the delivery destination is a place where the medical examinee acquires the sample inspection kit; and
acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit,
wherein the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan.

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: The claim recites an inspection result output unit that outputs the inspection result acquired by using the inspection result acquisition unit to the system of the hospital., which is an abstract idea of certain method of organizing human activity, because of the claim reciting personal behaviors and mathematical concepts performed in the mind.
Claim 3: The claim recites wherein the inspection result output unit outputs the inspection result acquired by using the inspection result acquisition unit to a medical examinee terminal device used by the medical examinee, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 4 and 10: These claims recite wherein the inspection plan acquisition unit acquires the sample inspection plan including at least one of a kind of the sample, a frequency of the sample inspection, or the number of times of the sample inspection, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 5: The claim recites wherein the inspection plan acquisition unit acquires the sample inspection plan created by the doctor by using, as the sample, at least one of blood of human, feces of human, urine of human, blood of animal other than human, feces of animal other than human, or urine of animal other than human, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 6: The claim recites wherein the delivery information output unit outputs the delivery information to a sample inspection kit providing institution that provides the sample inspection kit, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.

Claim 7: The claim recites wherein the delivery information output unit outputs the delivery information to the inspection institution, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 8: The claim recites wherein the delivery information output unit outputs the delivery information having, as the delivery destination, any of home of the medical examinee, a pharmacy, a store other than the pharmacy, a business office of a delivery company, and a post office, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 11: The claim recites wherein the display unit displays a result of the sample inspection, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 12: The claim recites a providing institution terminal device that is connected to communicate with the network, and is provided in a sample inspection kit providing institution that provides the sample inspection kit, wherein the delivery information output unit outputs the delivery information to the providing institution terminal device, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 13: The claim recites an inspection institution terminal device that is connected to communicate with the network, and is provided in the inspection institution, wherein the delivery information output unit outputs the delivery information to the inspection institution terminal device, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 16 and 20: These claims recite wherein the sample inspection kit is delivered on a designated delivery date until a number of times of inspections exceeds a prescribed number of times, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 17 and 21: These claims recite wherein the inspection institution or an external institution of the inspection institution receives the delivery information and delivers the sample inspection kit, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 18 and 22: These claims recite wherein the processor further performs determining whether to continue the sample inspection or to stop the sample inspection in response to continuation confirmation information indicating whether or not to continue the sample inspection, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 19 and 23: These claims recite wherein the processor further performs receiving information from a medical examinee terminal device input by the medical examinee, wherein the information include a desired visit to the hospital, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-13 and 16-23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-8, 10-13 and 16-23, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-8, 10-13 and 16-23, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-23
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



5.	The invocation of 35 U.S.C. 112(f) is hereby withdrawn pursuant to the amendments filed on June 28, 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The 35 U.S.C. 102 rejection of claims 1-15 is hereby withdrawn pursuant to the amendments filed on June 28, 2022. 


Response to Arguments
7.	Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Applicant’s remarks will be addressed herein below.

A.	Applicant argues that the present claims do not constitute an abstract idea and cannot be performed by a simple mental process.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as concepts performed in the human mind and certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (“the device comprising a processor and a non- transitory and tangible memory”, “wherein the processor performs, by referring to the memory” and “the processor transmits a warning to the system of the inspection institution when the sample inspection is not implemented, based on the sample inspection plan”) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e. a processor, a memory, and a non-transitory computer readable recording medium, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above).
 	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. individuals, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  
	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.
B.	The 35 U.S.C. 102 rejection of claims 1-15 is hereby withdrawn pursuant to the amendments filed on 6/28/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	System for tracking secure medical test cards (US 5612870 A) teaches providing for tracking information associated with a plurality of test cards. Each of the test cards is anonymously associated with a patient such that the patient's identity is unknown to a central monitoring system. A first set of unique personal identification numbers (PINs) is stored in a PIN database in the central monitoring system, and a first digital signal representing PINs from the first set of unique PINs is provided to a test kit assembler. A second digital signal, representing test kits actually assembled, is received from the test kit assembler in the central monitoring system. Each of the test kits actually assembled includes a test card having one of the unique PINs from the first set of unique PINs associated therewith. The first set of unique PINs is tracked by updating the PIN database in response to the second digital signal. A third digital signal, representing a second set of unique PINs, is provided from the central monitoring system to a test lab in response to the second digital signal. A fourth digital signal, representing test cards received at the test lab from patients, is received from the test lab in the central monitoring system. The test cards are known to the central monitoring system only by the first set of unique PINs. The first set of unique PINs is further tracked from the central monitoring system by updating the PIN database and a test results database in response to the fourth digital signal;
B.	System and method for monitoring health based on collected bodily fluid (US 9918702 B2) teaches a medical kit for analysis of vaginal biological samples includes a sample collector, an extractor, and an assay cartridge. The sample collector is compressible and insertable in a vaginal canal for collecting biological samples, and includes a cup-shaped head configured to cradle a cervical os. The extractor includes a sample receptacle configured to receive the sample collector via an open end. The extractor includes a compression mechanism with a compression element that is movable inwards into the open end of the sample receptacle to apply a compression force in response to activation of a release element. The extractor further includes a reservoir in fluid communication with the sample receptacle, the reservoir receiving the biological samples from the sample collector in response to the compression force being applied within the sample receptacle. The assay cartridge has a docking mechanism configured to fluidly communicate with the reservoir of the extractor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362. The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626